PER CURIAM.
Appellant/defendant, Magnolia Green, was adjudicated guilty by the trial court on charges of possession of heroin, possession of codeine, and possession of paraphernalia. A general sentence of seven years imprisonment was imposed on her. The court then suspended that sentence and ordered appellant to be placed on probation for ten years.
We affirm the judgment but reverse the sentence and remand this cause to the trial court for apportionment of the general sentence in accordance with Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975).
AFFIRMED in part; REVERSED in part, and REMANDED.
BOARDMAN, C. J., and HOBSON and GRIMES, JJ., concur.